                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

NANCY B.,

      Plaintiff,

v.                                                  No. 3:17-CV-02744-BT

NANCY A. BERRYHILL,

      Defendant.

                   MEMORANDUM OPINION AND ORDER

      Plaintiff Nancy B. brings this action for judicial review of a final decision by

the Commissioner of the Social Security Administration denying her claims for

disability insurance benefits under Title II of the Social Security Act, 42 U.S.C. §

405(g). For the following reasons, the Commissioner’s decision is AFFIRMED.

                                   Background

      Plaintiff alleges she is disabled due to a variety of ailments including right

shoulder injury, multiple sclerosis, depression, osteoarthritis, insomnia, and

fibromyalgia. Tr. 73 (ECF No. 14-1). Plaintiff’s application for benefits was denied

initially and upon reconsideration. Id. 25. Plaintiff appeared at a hearing before an

administrative law judge (the “ALJ”) on June 9, 2016, in Dallas, Texas. Id. 43. She

was 51 years old at the time of the hearing. Id. 74. She has an eleventh-grade

education and past work experience as a home health aide, kitchen helper, cleaner,

and automobile tester. Id. 44, 45-47.



                                         -1-
      At step one of the five-step sequential evaluation, 1 the ALJ found that

Plaintiff did not engage in substantial gainful activity during the period from

December 16, 2013, her alleged onset date, through June 30, 2014, her last date

insured. Id. 36. At steps two and three, the ALJ found that Plaintiff’s disorders of

the muscle, ligament and fascia; lumbosacral spondylosis without myelopathy;

bilateral carpal tunnel syndrome; sympathetic reflex dystrophy; and obesity were

severe impairments, but that she did not have an impairment or combination of

impairments that met or equaled the severity of any impairment listed in the social

security regulations. Id. 27-29. The ALJ further found Plaintiff had the residual

functional capacity (“RFC”) to perform light work (as defined in 20 C.F.R. §

404.1567(b)), except that Plaintiff is limited to the following: (1) occasionally

climbing ladders, ropes, scaffolds, ramps, and stairs; (2) occasional stooping,

crouching, kneeling, and crawling; (3) occasional reaching with the right upper

extremity; (4) and frequent bilateral fingering and handling. Id. 31. At step four,



1  “In evaluating a disability claim, the Commissioner conducts a five-step
sequential analysis to determine whether (1) the claimant is presently working; (2)
the claimant has a severe impairment; (3) the impairment meets or equals an
impairment listed in appendix 1 of the social security regulations; (4) the
impairment prevents the claimant from doing past relevant work; and (5) the
impairment prevents the claimant from doing any other substantial gainful
activity.” Audler v. Astrue, 501 F.3d 446, 447-48 (5th Cir. 2007). The claimant
bears the initial burden of establishing a disability through the first four steps of
the analysis; at the fifth step, the burden shifts to the Commissioner to show that
there is other substantial work in the national economy that the claimant can
perform. Id. at 448; Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir. 2014). A
finding that the claimant is disabled or not disabled at any point in the five-step
review is conclusive and terminates the analysis. Copeland, 771 F.3d at 923
(citation omitted); Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987).
                                        -2-
the ALJ determined that Plaintiff could not perform her past work. Id. 31. At step

five, relying on the testimony of a vocational expert, the ALJ found that Plaintiff

could work as an usher, a counter clerk, and a conveyor line bakery worker—jobs

that exist in significant numbers in the national economy. Id. 32. Accordingly, the

ALJ found Plaintiff was not disabled within the meaning of the Social Security Act.

Id. 32.

      Plaintiff appealed the ALJ’s decision to the Appeals Council, and the Appeals

Council denied Plaintiff’s request for review. Id. 1. Plaintiff then filed this action in

federal district court. Pl.’s Compl. (ECF No. 1). In a single ground for relief, Plaintiff

argues the ALJ’s RFC finding is not supported by substantial evidence. Pl.’s Br. 1

(ECF No. 20).

                                   Legal Standards

      Judicial review in social security appeals “‘is limited to two inquiries: (1)

whether the ALJ’s decision is supported by substantial evidence on the record as a

whole, and (2) whether the Commissioner applied the proper legal standard.’”

Copeland, 771 F.3d at 923 (quoting Perez v. Barnhart, 415 F.3d 457, 461 (5th Cir.

2005)); see also Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995) (footnote

omitted). Substantial evidence is “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation

marks and citation omitted); see also Copeland, 771 F.3d at 923 (“Substantial

evidence is ‘more than a mere scintilla and less than a preponderance.’”) (quoting

                                           -3-
Perez, 415 F.3d at 461). The Commissioner, and not the courts, resolves conflicts

in the evidence; thereafter, the Court may not “reweigh the evidence or try the

issues de novo.” Martinez v. Chater, 64 F.3d 172, 174 (5th Cir. 1995) (per curiam)

(citing Cook v. Heckler, 750 F.2d 391, 392 (5th Cir. 1985)); Patton v. Schweiker,

697 F.2d 590, 592 (5th Cir. 1983) (per curiam)). Accordingly, the Court may not

substitute its own judgment for the Commissioner’s, and it may affirm only on the

grounds the Commissioner stated to support her decision. Copeland, 771 F.3d at

923 (citing Cole v. Barnhart, 288 F.3d 149, 151 (5th Cir. 2002) (per curiam)).

                                     Analysis

      Plaintiff alleges the ALJ failed to consider all the evidence of the record and

to properly accommodate all of Plaintiff’s limitations as to lifting, carrying,

standing, and walking when determining the Plaintiff’s RFC. Pl.’s Br. 4. Plaintiff

asserts she cannot perform light work on a sustained basis. Id. The Commissioner

argues that the evidence contradicts Plaintiff’s allegations that her impairments

were disabling and that the ALJ appropriately accorded greater credence to the

weight of the medical evidence than to Plaintiff’s subjective complaints. Def.’s Br.

10-11 (ECF No. 21).

      As part of the analysis for determining whether a claimant is disabled, the

ALJ must consider all the claimant’s symptoms, including pain, and the extent to

which they can be reasonably accepted as consistent with the objective medical

evidence and other evidence. 20 C.F.R. § 404.1529(a). Statements about a

claimant’s pain or other symptoms will not alone establish disability. Id. Rather,

                                        -4-
there must be objective medical evidence from an acceptable medical source

showing claimant has a medical impairment which could reasonably be expected to

produce the pain or other symptoms alleged that, when considered with all the

other evidence, would lead to a conclusion that the claimant is disabled. Id.

      The ALJ acknowledged Plaintiff’s subjective complaints of pain in her knees,

back, neck, right shoulder, and hands. Tr. 48, 50. After carefully considering the

evidence, the ALJ found that Plaintiff’s medically-determinable impairments could

reasonably be expected to cause the alleged symptoms. Tr. 32. However, the ALJ

also found Plaintiff’s statements concerning the intensity, persistence and limiting

effects of these symptoms were not entirely consistent with the medical evidence

and other evidence in the record. Id.

      Here, the ALJ considered objective medical evidence and other evidence,

including testimonial evidence. In considering the objective medical evidence, the

ALJ extensively developed Plaintiff’s record medical history. See Tr. 31-34. Most of

the medical evidence suggests that Plaintiff’s impairments were either improving

or manageable with treatment. Id. For example, Plaintiff underwent arthroscopic

surgery of the right knee in 2010. Tr. 32, 326-327. In January 2011, during a follow-

up examination, Plaintiff reported her knee was better. Tr. 32, 332. Notably, Dr.

James Laughlin stated that he did not feel he needed to see Plaintiff again. Tr. 32,

332. Next, despite some past shoulder pain, see Tr. 32-33, 310, Plaintiff did not

raise any concerns regarding her right shoulder in May 2015, only noting occasional




                                        -5-
pain in the left shoulder. Tr. 33, 429. In August 2015, Plaintiff had full range of

motion without pain in her shoulders. Tr. 33, 634.

      The ALJ also noted evidence in the record of Plaintiff’s back pain and hand

pain. Plaintiff’s alleged back pain was described as mild in July 2010 and was

expected to resolve with conservative care. Tr. 33, 401-02. In March and August

2013, Plaintiff denied back pain during treatment. Tr. 33, 291, 298. Regarding

Plaintiff’s hand pain, she was diagnosed with bilateral carpal tunnel syndrome

(“CTS”). Tr. 29. However, in February 2013, she denied related symptoms aside

from arm tingling. Tr. 33, 285. After her date last insured, Plaintiff reported she

was “doing good” with treatment. Tr. 33, 337. Medication continued to improve her

symptoms. Tr. 33, 337. In April 2016, despite having good range of motion in both

wrists, stability in both wrists, and only mild weakness in the hands, Dr. Abraham

Abdo recommended Plaintiff for carpal tunnel surgery. Tr. 33, 415.

      Next, the ALJ considered opinion evidence as required by 20 C.F.R. §

404.1527(a). The ALJ considered the assessments of the State agency medical and

psychological consultants. Tr. 34. At the initial level, in January 2015, the State

agency consultants noted that there was insufficient evidence to establish severe

impairments prior to the date last insured. Tr. 34, 76, 77. At the reconsideration

level, in February 2015, the State agency consultants affirmed the assessment at the

initial level, noting that a technical denial was appropriate due to insufficient

evidence prior to the date last insured. Tr. 34, 84, 85. The ALJ appropriately

assigned these opinions little weight because Plaintiff experienced more than

                                        -6-
minimal limitation from her medically determinable impairments prior to her date

last insured. Tr. 34. See 20 C.F.R. § 404.1527(d)(1) (“We are responsible for making

the determination or decision about whether you meet the statutory definition of

disability . . . .”).

        The ALJ also considered Plaintiff’s testimony. At the hearing before the ALJ,

Plaintiff testified that she suffered from falling, had right shoulder pain, and hip

pain and knee pain. Tr. 48-55. She further stated she had limitations lifting,

carrying, standing, and walking. Based on this evidence, Plaintiff argues that the

record shows she had impairments significantly restricting her ability to lift, carry,

stand, and walk—all preventing her from performing light work. Pl.’s Br. 7. The ALJ

then considered the testimony of Plaintiff’s friend, Darlene P. Darlene reported that

Plaintiff talks on the phone, visits with individuals from church weekly, manages

her own finances, goes shopping, drives a vehicle, and cares for their mutual pets.

Tr. 34, 213. See 20 C.F.R. § 404.1529(c)(3) (“[T]he information that your . . .

nonmedical sources provide about your pain or other symptoms . . . is also an

important indicator of the intensity and persistence of your symptoms.”).

        The ALJ thus considered ample objective medical evidence and other

evidence. Moreover, the ALJ may discount a claimant’s subjective complaints if

inconsistencies exist between the alleged impairments and the evidence as a whole.

See Vaughn v. Shalala, 58 F.3d 129, 131 (5th Cir. 1995) (discussing ALJ’s

conclusion that “several of the symptoms allegedly plaguing [Claimant] were not

consistent with the objective medical evidence”). Here, the ALJ recognized the

                                         -7-
combined limiting effects of her back and knee pain, obesity, sympathetic reflex

dystrophy, right shoulder pain, and CTS. Tr. 34. But the ALJ cited to medical

records that showed Plaintiff was responding well to treatment or medication or

both. Tr. 33. An impairment controlled by conservative treatment is not disabling.

See Taylor v. Bowen, 782 F.2d 1294, 1298 (5th Cir. 1986). Pain alleviated by

medication is not disabling. Johnson v. Sullivan, 894 F.2d 683, 686 (5th Cir. 1990).

The ALJ fulfilled her duty to resolve conflicts in the medical evidence. See

Richardson v. Perales, 402 U.S. 389, 399 (1971). As such, the ALJ’s RFC finding

was based on substantial evidence and not a result of legal error. Remand is not

required on the issue of the ALJ’s RFC finding.

      Plaintiff also challenges the ALJ’s finding at step five of the sequential

inquiry—that there were jobs in significant numbers in the national economy that

she could have performed. See Pl.’s Br. 7-8; Tr. 35; see also Greenspan, 38 F.3d at

236 (citing Villa v. Sullivan, 895 F.2d 1019, 1022 (5th Cir. 1990). The ALJ asked a

vocational expert (the “VE”) three hypothetical questions. See Tr. 65-69. First, the

ALJ asked about a hypothetical person who was limited to work at the light

exertional level and was limited to occasionally climbing ladders, ropes, scaffolds,

ramps, and stairs, as well as occasional stooping, crouching, kneeling, and crawling.

Tr. 65. This hypothetical person was also limited to occasional reaching with the

right upper extremity and frequent bilateral fingering and handling. Id. The ALJ

then asked would this hypothetical individual be able to perform Plaintiff’s past

work as actually performed or generally performed in the national economy, to

                                        -8-
which the VE answered in the negative. Id. 66. The ALJ then asked if this same

hypothetical individual could perform any other work, and if so, asked the VE to

provide a few examples. Id. The VE responded affirmatively and identified the

following occupations: usher, counter clerk, and conveyor line bakery worker. Id.

The VE testified that this testimony is consistent with the Dictionary of

Occupational Titles (the “DOT”). Id.

      Next, the ALJ asked the VE to assume another hypothetical individual with

Plaintiff’s age and education with the past jobs the VE described and to further

assume that this hypothetical individual is limited to the sedentary exertional level

and would have the same other postural and manipulative limitations set out in the

first hypothetical. Id. 66-67. The ALJ then asked if this second hypothetical

individual could perform any of the past jobs described as actually performed or as

generally performed in the national economy. Id. 67. The VE answered in the

negative. Id. When asked what in the hypothetical precludes other work, the VE

said that the combination of reaching with the “right dominant” and the other

limitations would eliminate all sedentary jobs and unskilled jobs. Id. The VE

testified that this testimony was also consistent with the DOT and the VE’s

experience and background. Id.

      For a third hypothetical question, the ALJ asked the VE to assume a

hypothetical individual of Plaintiff’s age and education and with the past jobs the

VE described and to further assume the hypothetical individual is again limited to

the sedentary exertional level and would have all the same limitations set out in the

                                        -9-
second hypothetical except that now the individual can frequently reach with the

right upper extremity. Id. 68. The VE testified that this individual could not perform

any past work but could perform other work. Id. For example, this individual could

be a lenses inserter, order clerk, or addresser. Id. 69. For a third time, the VE

testified her testimony was consistent with the DOT. Id. The ALJ’s RFC finding

mirrored the RFC posed in the first hypothetical; the ALJ found Plaintiff was

capable of making a successful adjustment to work that exists in significant

numbers in the national economy.

      Plaintiff contends that by failing to properly accommodate all of Plaintiff’s

limitations, the Commissioner failed to meet the burden of proof at step five of the

sequential evaluation. Pl.’s Br. 7. Specifically, Plaintiff cites to the VE’s answer to

the second hypothetical: that being restricted to the sedentary exertional level and

with the limitations proposed would eliminate all sedentary unskilled work. Id. 8.

According to Plaintiff, had the ALJ found—as Plaintiff suggests is proper—that

Plaintiff could only perform sedentary work, then the VE’s testimony would have

led the ALJ to find Plaintiff disabled due to being unable to perform other work in

the national economy. Id. 8-9.

      Here, the VE was specifically asked about a hypothetical individual whose

limitations matched those of Plaintiff’s RFC, that is an individual who was limited

to work at the light exertional level and to occasionally climbing ladders, ropes,

scaffolds, ramps, and stairs, as well as occasional stooping, crouching, kneeling, and

crawling, occasional reaching with the right upper extremity, and frequent bilateral

                                         -10-
fingering and handling. Id. The VE testified as to jobs that the hypothetical

individual could perform with those limitations and further testified that those jobs

did not present a conflict with the DOT. See id. 65-69.

      Thus, the ALJ properly relied on the VE’s testimony and, once the

Commissioner met its burden to show Plaintiff could perform jobs that exist in the

national economy, Plaintiff did not prove that she could not perform the alternative

work. Remand is not required on this issue.

                                   Conclusion

      The hearing decision is AFFIRMED in all respects.

SO ORDERED.

March 22, 2019.

                                       ____________________________
                                       REBECCA RUTHERFORD
                                       UNITED STATES MAGISTRATE JUDGE




                                        -11-
